Citation Nr: 1227819	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-43 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for androgenic alopecia, claimed as hair loss.

2.  Entitlement to an initial compensable evaluation for hypopigmented macules, claimed as scars from 1st degree burns.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2011).  

The Virtual VA eFolder has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for androgenic alopecia

In March 2008, the RO denied entitlement to service connection for androgenic alopecia, claimed as hair loss.  The Veteran disagreed with the decision and subsequently perfected this appeal.

In his initial claim, the Veteran reported that while operating a front loader, a hydraulic component exploded and he was covered in scalding hot hydraulic fluid and suffered 1st degree burns.  At the hearing, the Veteran testified that the hydraulic fluid coated his arms, shoulders, back, and the top of his head.  He reported that he was kept in intensive care for 2 days and then an additional 2 days of hospital care.  He had lots and lots of burns.  He further stated that all of his hair fell out about 30 days following the incident.  

At the hearing the Veteran presented copies of photos which he dated as being prior to and right after the accident.  The photos reportedly show a full head of hair prior to the accident, with hair loss noted after service.

A clinical record cover sheet shows that the Veteran was hospitalized in June 1967 for 1st degree burns on the face, trunk, and all extremities.  No operations or special therapeutic procedures were noted and he was discharged following two days in the hospital.  Two days of subsisting elsewhere is also shown.  

The Veteran underwent a VA examination in March 2008.  He reported that he was burned with hot oil and hospitalized for two weeks.  Following examination, diagnosis was male-pattern androgenic alopecia.  The examiner stated that the baldness was not the result of the in-service burns.  There was no objective evidence of secondary cicatricial alopecia caused by the burn and the examiner further stated that the Veteran's male-pattern baldness was consistent with androgenic alopecia, which is a very common type of hair loss caused by an imbalance of hormones with aging.  

In support of his claim, the Veteran submitted a statement from D.P., a senior counselor at a private hair restoration practice.  D.P. indicated that the causation of the Veteran's sudden premature balding and hair loss after being burned is subject to speculation.  He further stated that he had never heard of a case of male pattern hair loss developing in such a short period of time which lends credence to the Veteran's belief that the accident caused, or at a minimum greatly accelerated the process of the loss.  


In April 2012, Dr. O.W. stated:

The medical records illustrate burns which involve more than 75% of his scalp.  In addition, he sustained first and second degree burns over his torso and upper extremities with obvious permanent damage.  It is my professional opinion, beyond a reasonable doubt, the burn injury to his hair follicles is a causative factor for his premature alopecia.  

On review, the record contains both positive and negative opinions.  The private opinions, however, appear to be based on a history of a significant burn injury to the scalp.  For example, Dr. O.W. references burns to more than 75 percent of the scalp.  The Board notes that the exact nature of the in-service injury is not clear and the clinical record cover sheet does not appear to support the reported level of severity.  That is, it shows only two days of hospitalization and does not specifically reference scalp burns.  The claims folder does not contain the complete in-patient clinical records relating to the Veteran's hospitalization.  These records are particularly relevant to determining the nature and severity of the in-service injury and thus, efforts should be made to obtain them.  38 C.F.R. § 3.159(c)(2) (2011).  

Evaluation for hypopigmented macules

In March 2008, the RO granted entitlement to service connection for small hypopigmented macules, claimed as scars, 1st degree burns, and assigned a noncompensable evaluation effective September 26, 2007.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  

The Veteran underwent a VA examination in March 2008.  Diagnosis was residuals of 1st degree burns manifested by few small hypopigmented macules on the upper extremities and upper back.  

At the hearing, the Veteran expressed dissatisfaction with the VA examination.  Additionally, the Board observes that the portion of the rating schedule addressing the skin was amended effective October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sep. 23, 2008).  The amendment applies to applications for benefits received on or after October 23, 2008.  The Veteran's claim was received prior to that date; however, a veteran rated before such date may request review under the clarified criteria.  While the Veteran did not specifically request such review, it appears the revised criteria were considered in the September 2009 statement of the case.  

Considering the Veteran's complaints regarding the examination, the changes to the rating schedule, and the length of time since the last examination, the Board finds a current examination is needed.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request complete in-patient clinical records pertaining to the Veteran's hospitalization from June 15, 1967 to June 17, 1967 at the Womack Army Hospital, Fort Bragg, North Carolina.  All records obtained should be associated with the claims folder or Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Following receipt of the in-patient clinical records, the AMC/RO should review and consider whether the findings are such that a new examination and medical opinion are needed regarding the claim of entitlement to service connection for androgenic alopecia.  An opinion reconciling or at least addressing the two opinions on file should be obtained.  The records should be forwarded to an appropriate specialist to obtain such an opinion.  If the specialist determines that an examination is needed to reconcile the various opinions as to etiology, one should be scheduled.  It should be indicated, after review of the record, and examination, if needed, what the most likely etiology of the hair loss would be.  Specifically, are there indications that it could be related to burns, or is it more likely do to normal aging processes?  The medical reasoning used in reaching the conclusion should be set out.

3.  The AMC/RO should schedule the appellant for a VA skin/scars examination.  The claims folder must be available for review by the examiner. 

In accordance with the latest worksheets for rating skin/scars, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints.  Any and all residuals of the in-service burns should be specifically identified.  A complete rationale for any opinion expressed must be provided.  

4.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

6.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issues of entitlement to service connection for androgenic alopecia, claimed as baldness; and entitlement to an initial compensable evaluation for hypopigmented macules, claimed as scars from 1st degree burns.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


